Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Cho et al (US 2018/0003860 A1)(“Cho”).
Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).
Re claim 2:  Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).
The adhesive 114 covers at least one side of the polarization layer 112, as shown in Fig. 6.
Re claim 3:  Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).
Cho discloses the adhesive 114 covers at least one side surface of the polarization layer 112 and the lengthwise surfaces on the top and the bottom surfaces of the polarization layer 112, as shown in the combination of Fig. 2A and Fig. 6.
Re claim 11:  Cho discloses forming a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 


A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).
Re claim 12:  Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and :  Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).
The adhesive 114 covers at least one side of the polarization layer 112, as shown in Fig. 6.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0003860 A1)(“Cho”) as applied to claim 1 above.
Cho discloses the limitations of claim 1 as stated above.Cho also discloses a range for the thickness of the adhesive, which Cho discloses to be 1 micrometer to 10 micrometers, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0003860 A1)(“Cho”) as applied to claim 1 above and further in view of Toyama et al (US 2013/0280529 A1)(“Toyama”).
Cho discloses the limitations of claim 1 above.  Cho is silent with respect to polyether silane compounds.
Toyama, in the same field of endeavor of OLED display panels (para. 0031), discloses adhesive compositions for display devices polyether skeletons and silane coupling agent groups (para. 0079-0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Toyama with the device and method disclosed by Choi because Toyama discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0003860 A1)(“Cho”) as applied to claim 2 above, and further in view of Bobrov (US 2002/0005919 A1).
Cho discloses the limitations of claim 2 as stated above.  Cho is silent with respect to at least one edge of the cover glass is an arc-shaped edge bent toward an inner surface, the polarizing layer is fit and connected to the inner surface of the cover glass, the panel is fit and connected to a surface of the polarizing layer facing away from the cover glass and the bottom laye is fit and connected to  a surface of the panel facing away from the polarizing layer.
Bobrov, in the same field of endeavor of production of polarizers (Abstract), discloses a base 1 on which the apparatus stands (para. 0033 and Fig. 1), a table 2 or substrate holder (para. 0033 and Fig. 1), a holder on a stage 9 (para. 0037 and Fig. 2) an element 15 which is curved (para. 0037 and Fig. 2) , and a system including a tube 16 and 17 for the application of liquid (para. 0038), the element 15 orients the polarizing layer (para. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bobrov with the apparatus disclosed by Cho in order to obtain the benefit of an apparatus for applying a material to a polarizing layer.
                  Re claim 8:  Cho discloses a multi-buffer layer at the bottom of the film, as Cho discloses compensating layer 313 which is a plurality of sub-layers (Fig. 12A and 12B and para. 0143-0144), which is a disclosure of multiple layers and Fig. 12A and Fig 12B show the layers are fitted and connected to the panel.
             Re claim 9:  Cho discloses PET as a buffer layer for the display substrate (para. 0049).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0003860 A1)(“Cho”) as applied to claim 2 above, and further in view of Bobrov (US 2002/0005919 A1) as applied to claim 6 above and further in view of  Jin et al (US 2013/0002133 A1)(“Jin”.
Cho in view of Bobrov discloses the limitations of claim 6 as stated above.  Cho also discloses polyimide layer (para. 0077), an encapsulation 113 (para. 0076) a touch layer, as Cho discloses a touch panel (para. 0027)  Cho in view of Bobrov is silent with respect to the polyimide layer fit to the bottom layer. With respect to the order of the layers, changes in the order is an obvious variation (MPEP 2144.04 (VI)(A).
Jin, in the same field of endeavor of display panel (Abstract), discloses the non display region N1 is folded into the jig or support  and the display region D2 is attached to the visible portion of the jig or support (para. 0057-0065 and Fig 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Jin with the device disclosed by Cho in order to obtain smaller area occupied by the device.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0003860 A1)(“Cho”) as applied to claim 1 above, and further in view of Jin et al (US 2013/0002133 A1)(“Jin”.
Cho discloses the limitations of claim 1 as stated above.  Cho is silent with respect to display body placed in a jig groove on a jig body rotatably connected to each other a jig hole matching the jig groove.
Jin, in the same field of endeavor of display panel (Abstract), discloses the non display region N1 is folded into the jig or support  and the display region D2 is attached to the visible portion of the jig or support (para. 0057-0065 and Fig 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Jin with the device disclosed by Cho in order to obtain smaller area occupied by the device.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2018/0003860 A1)(“Cho”) as applied to claim 12 above, and further in view of Jin et al (US 2013/0002133 A1)(“Jin” and of Bobrov (US 2002/0005919 A1).
Cho disclose the limitations of claim 12 as stated above.  Cho is silent with respect to placing the display in a jig and with respect to glue spray.
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).  Cho also disclose curing the adhesive (para. 0091)
Jin, in the same field of endeavor of display panel (Abstract), discloses the non display region N1 is folded into the jig or support  and the display region D2 is attached to the visible portion of the jig or support (para. 0057-0065 and Fig 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Jin with the device disclosed by Cho in order to obtain smaller area occupied by the device.
Bobrov, in the same field of endeavor of production of polarizers (Abstract), discloses a base 1 on which the apparatus stands (para. 0033 and Fig. 1), a table 2 or substrate holder (para. 0033 and Fig. 1), a holder on a stage 9 (para. 0037 and Fig. 2) an element 15 which is curved (para. 0037 and Fig. 2) , and a system including a tube 16 and 17 for the application of liquid (para. 0038), which is a disclosure of a tube to spray the liquid, the element 15 orients the polarizing layer (para. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bobrov with the apparatus disclosed by Cho in order to obtain the benefit of an apparatus for applying a material to a polarizing layer.
Re claim 14:  Cho in view of Jin and of Bobrov discloses the display body in an arc shape, at least one side wall of the polarizing laye is exposed, the display body placed in the jig groove, the outer surface connected to a bottom of the jig groove and closing the groove using the jig cover , the side wall of the display is masked, as Jin discloses Jin, in the same field of endeavor of display panel (Abstract), discloses the non display region N1 is folded into the jig or support  and the display region D2 is attached to the visible portion of the jig or support (para. 0057-0065 and Fig 19).
Re claim 15:  Cho in view of Jin and Bobrov discloses disposing a protective film on the inner surface of the display body, as Jin discloses protective layers 161 and 162 protecting the inner layer of the display (para. 0127 and Fig. 19).
Re claim 16:  Cho discloses making the waterproof coating on two side walls in a widthwise direction and one side wall in a lengthwise direction, as Cho discloses in Fig. 8A and Fig. 8B and para. 0111-0113.
Re claim 17:  Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).
The adhesive 114 covers at least one side of the polarization layer 112, as shown in Fig. 6.
  Cho discloses a display body, as Cho discloses polarizing layer 112 in Fig. 2A and Fig. 2B (para. 0046) and 
A waterproof coating is on at least one side wall of the display body, as Cho discloses an adhesive which covers the edges of the polarizing body (Fig.  6, which is an enlarged view of region A of Fig. 2B shows the boundary between the side of the polarizing layer 112 and the adhesive 114)         which prevents moisture from penetrating to the polarizing layer (para. 0051 and 0055), the adhesive 114 is water resistant (para. 0061).  The combination with Jin discloses the front case connected to the frame and an inner surface connected to the from case, as Jin discloses the non display region N1 is 

folded into the jig or support  and the display region D2 is attached to the visible portion of the jig or support (para. 0057-0065 and Fig 19).
                Re claim 18:  Cho discloses no glue applied between the display body and the frame, as Cho discloses compensation layer between the adhesive or glue and the frame, and Cho also discloses a film layer between the compensation layer and the frame ( para. 0081-0084 and   0089).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895